No.
                                 -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-20857
                        Conference Calendar



UNITED STATES OF AMERICA,

                                             Plaintiff-Appellee,

versus

DIGOBERTO CABRERA-BARAONA, also known as Dagoberto Cabrera,
also known as Dagoberto Barahona Cabrera, also known as
Dagoberta Cabrera, also known as Wilson Ramirez Rios, also
known as Dagoberto Cabrana, also known as Osman Gutierrez,

                                             Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. H-99-CR-265-1
                       --------------------

                            April 13, 2000

Before WIENER, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Dagoberto

Cabrera-Baraona has moved for leave to withdraw and has filed a

brief as required by Anders v. California, 386 U.S. 738 (1967).

Cabrera-Baraona has filed a response.    Our independent review of

the brief, the response, and the record discloses no nonfrivolous



issue.   Accordingly, the motion for leave to withdraw is GRANTED,

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                              No.
                              -2-

counsel is excused from further responsibilities herein, and the

APPEAL IS DISMISSED.